DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 8/30/2022 wherein claim 11 has been amended.
Claims 11, 13, 16 and 52-62 are presented for examination on the merits. 
The following rejections are made.


Response to Applicants’ Arguments
Applicants amendments filed 8/30/2022 overcome the rejection of claims 11, 13, 16, 52, 53 and 55-62 made by the Examiner under 35 USC 103 over Mitisialis et al. (US 2017/0258840) in view of Chan et al. (US 2017/0157018). This rejection has been withdrawn.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 52, 53, 55 and 58-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitisialis et al. (US 2017/0258840; of record).
Mitisialis is directed to methods and compositions relating to isolation of exosomes. It is taught that exosomes comprise growth factors, such as TGF, which are believed to contribute to their function and therapeutic effects (see [0031]).  The method for purifying the exosomes comprises collecting a sample for procuring exosomes, such as Wharton’s jelly, umbilical cord blood, placenta and peripheral blood (see [0004]) (see instant claims 13, 52 and 58-62) and then clarifying (filtering) the sample to remove cells and cellular debris and then filtering the clarified media using a Millipore filter. Exosomes are then isolated using size exclusion chromatography by loading the clarified media on to a column, eluting with PBS and collecting the fractions. Fractions containing exosomes are identified and potentially pooled (see [0026]) (see instant claim 1). As to pooled reserves are fractionated, the Examiner is broadly interpreting this to read on the pooled material as being ‘sequestered’. The pooled exosome fractions may then be cryopreserved/lyophilized (see [0038, 0089]) (see instant claim 1) at a temperature of -80oC (see [0038]) (see instant claim 53).  
The only difference between Mitisialis and the instant claims is that Mitisialis does not teach the method step of ‘agitating the pooled material under conditions effective to maintain intact exosomes in the pooled material’. Although the claimed step is not explicitly disclosed by Mitisialis, the step would be implicit given the references teaching that the cryopreserving/lyophilizing of the “pooled” filtered material and so the process would require said “agitation” of exosome material, e.g. pouring the pooled material into the freezing device, combining additives such as glycerol and proteinase inhibitors to the pooled exosome material, etc. (see [0038]). Therefore, the instant step of ‘agitating the pooled material’ appears to be a byproduct of Mitisialis’s method, albeit unrecited as such. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitisialis et al. (US 2017/0258840; of record) as applied to claims 11, 13, 52, 53, 55 and 58-62 above, and further in view of Batrakova et al. WO 2017/173034).
Mitisialis fails to teach freezing the agitated pooled material and thawing the frozen agitate pooled material prior to crydesiccating.
Batrakova is directed to exosome formulations wherein the exosome is isolated from cells and are modified by using a freeze-thaw cycle in the presence of exogenous biological agents so as to enable the exosome to uptake the exogenous biological agent (see [0125b]). Upon modification of the exosome, the exosome may be freeze-dried (lyophilized) (see [0156]). Exemplified biological agents include enzymes such as catalase and telomerase as well as various growth factors and peptides (see [0119]). In modifying the exosome, the particle is imbued with biological activity otherwise lacking or not present and exhibit improved delivery and targeting (see [0116]). Thus, it would have been obvious to modify Mitisialis’s method to include a freeze-thaw step prior to cryodesiccation (freeze drying) in the presence of a biological agent so as to incorporate additional bioactive agents to the exosome in order to better target and treat disease.  It is noted that the isntant claims do not required the presence of a biological agent during the freeze-thaw process, however, comprising claims such as this are open to unrecited elements like biological agent. See MPEP 2111.03.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitisialis et al. (US 2017/0258840; of record) as applied to claims 11, 13, 52, 53, 55 and 58-62 above, and further in view of Nolan et al. (US 5728572; of record).
Although Mitisialis teaches filtering their samples, they do not explicitly teach filtering the starting material using gravity-based filtration.
Nolan teaches that gravity-based filtration is suitable for filtration as it does not destroy heat-labile amino acid and growth factors (see column 12, lines 10-15). Given that the method of Mitisialis includes filtering exosomes that contain growth factors and heat-labile amino acids, it would have been obvious to modify Mitisialis such that the filtration was done using a gravity-based system with a reasonable expectation for success in separating the exosomes from cultured media as well as preserve the biological activity of the filtrate.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.



Claims 56 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitisialis et al. (US 2017/0258840; of record) as applied to claims 11, 13, 52, 53, 55 and 58-62 above, and further in view of Lim (WO 2018/070939).
Mitisialis fails to teach the cryodesiccation step as occurring for at least 5 hours r up to 170 hours.
Lim is directed to methods for lyophilizing (i.e. freeze-drying, cryodesiccation) an exosome. It is taught that lyophilization may occur for 5 hours or longer (see claim 11vii). Thus, it would have been obvious to modify the method of Mitisialis so as to perform the lyophilization step for a minimum of 5 hours to ensure the exosome is sufficiently freeze dried. See MPEP 2143(I)(A).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611